The employer is appealing from the decision of the State Industrial Board adjudging that claimant sustained fifty per cent loss of earning ability because of injuries occurring in his employment. Claimant was employed as a filler in the chlorine department of his employer. On May 3,1925, while engaged in his regular occupation, claimant suffered a strain of the right and left inguinal regions and as a result developed a complete right inguinal hernia and a partial left inguinal hernia. A double herniotomy was performed. About June 22, 1929, claimant suffered recurrent hernias in both right and left inguinal regions for which he was again operated upon. About July 15, 1932, claimant suffered recurrent hernias on the right and left sides and a third operation was necessary. There is evidence to sustain the finding of the State Industrial Board that as a result of the injuries claimant was fifty per cent permanently partially disabled. Appellant contends that it was not permitted to cross-examine a physician who examined claimant. The proof shows that appellant was accorded the opportunity to examine the physician in question and that it declined to do so. Award unanimously affirmed, with costs to the State Industrial Board. Present — Hill, P. J., Rhodes, Crapser, Bliss and Heffernan, JJ.